Citation Nr: 1215322	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO. 09-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. In the rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective September 28, 2007. The Veteran appealed the assigned rating.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, panic attacks (weekly or less often), and chronic sleep impairment,.
 
2. At no time during the pendency of the Veteran's claim for a higher initial rating for PTSD has he experienced occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 



CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters dated in November 2007 and September 2008, which informed the Veteran of all required elements for service connection and how VA determines disability ratings and assigns effective dates. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's service treatment records and VA treatment records. Additionally, the Veteran was provided with VA PTSD examinations in November 2009 and January 2011.

With respect to VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The most recent VA examination was provided in January 2011. The examination report is based on review of the claims file, taking a relevant history from the Veteran, and clinical evaluation of the Veteran. The examination report is adequate; the information provided by the VA examiner is supported by a thorough history, fully reasoned explanations and clinical findings and, as will be discussed at length below. A new examination is not required as the examiner's opinions are well-supported and the Veteran has not described a worsening in the severity of his PTSD symptoms.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence necessary to substantiate the claim and reach an accurate ratings determination has been obtained. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Carpenter v. Brown, 8 Vet.App. 240, 242 (1995); see also Richard v. Brown, 9 Vet.App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities. GAF scores from 81 to 90 represent absent or minimal symptoms. GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning. GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating for PTSD will be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

In a May 2006 VA primary care note, the Veteran complained of nightmares and flashbacks related to his combat experience in Vietnam.

In a June 2007 VA primary care note, the Veteran reported continued flashbacks and nightmares of incidents during service. He stated that he had occasional depression which he attributed to "not being able to do what [he] used to do around the house." He denied tearful episodes, but acknowledged anger outbursts with his spouse. He denied suicidal or homicidal ideations.

During a June 2007 VA PTSD screening consultation, the Veteran complained of increased anxiety and depression in the past two years due to worsening medical problems. He endorsed reexperiencing symptoms, including flashbacks, exposure distress to things like war movies, and waking at night due to night sweats. He acknowledged avoidance symptoms, including increased social isolation, mild decrease in interest, and avoidance of conversations about Vietnam or war movies. He reported that he had a few close veteran friends. He indicated that he avoided crowds and he no longer attended sporting events. He also reported hyperarousal symptoms, including insomnia, increased irritability, increased hypervigilance, increased tension and sensitivity to loud noises, and decreased concentration. He indicated that he was "snappish" and raised his voice, but denied a history of physical violence. He related that he had a depressed mood over the previous few months with vague suicidal ideations on three to four occasions. A suicide risk assessment was negative. He reported that he was employed by VA for 25 years and he hoped to retire in a few years. 

The Veteran was casually dressed, cooperative, and maintained limited eye contact. He spoke at a normal rate. He demonstrated a neutral to anxious, constricted affect, and his cognition was grossly intact. The examining physician noted no evidence of a thought disorder or psychosis. A GAF score of 54 was assigned.

In an October 2007 VA treatment note, the Veteran endorsed the same symptoms as he did in the June 2007 VA PTSD screening consultation. Mental status examination findings were consistent with the June 2007 consultation. A GAF score of 55 was assigned.

In a January 2008 statement, a retired VA nurse reported that she had frequent contact with the Veteran and observed his PTSD. She noted he had increasing episodes of depression and anxiety which became so overwhelming that he was unable to carry out normal activities until his symptoms subsided. She reported that the Veteran's depression caused him to isolate himself in personal, social, and work-related situations. She indicated that he wanted no contact with others during periods of depression. She stated that the Veteran had flashbacks and nightmares and he was unable to rest. She noted that some of his depressive symptoms were alleviated when he spoke to other Vietnam veterans. She stated that the Veteran posed no threat to others, but he was a threat to himself when he engaged in isolation behaviors. 

In a February 2008 VA treatment note, the Veteran reported continued distress after exposure to reminders of Vietnam, such as his attendance at a get-together with other Vietnam veterans. He indicated that his sleep was problematic with frequent awakenings and difficulty falling asleep. He was cooperative, but anxious with a constricted affect. He spoke at a somewhat increased rate and denied suicidal or homicidal ideations. A GAF score of 53 was assigned.

An August 2008 VA psychology note documented the results of a Beck Depression Inventory-2 conducted in October 2007. The Veteran's score was consistent with a questionable level of depression. On examination, the Veteran acknowledged some depressive symptoms, but denied having current suicidal ideation.

During a November 2009 VA PTSD examination, the Veteran presented as clean and casually dressed. Psychomotor activity was unremarkable. His speech was spontaneous, and he was cooperative, friendly, relaxed, and attentive towards the examiner. His mood was good and he was oriented to person, time, and place. Thought process and content were unremarkable. Memory and judgment were intact. He demonstrated no delusions and he denied hallucinations. He demonstrated appropriate behavior. He acknowledged sleep impairment, but stated medications were helpful. He denied obsessive or ritualistic behavior, panic attacks, homicidal thoughts, and suicidal thoughts.

The Veteran reported persistently reexperiencing symptoms including recurrent distressing dreams and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event. He endorsed persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness through efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; and markedly diminished interest or participation in significant activities. He also noted persistent symptoms of increased arousal including difficulty falling or staying asleep and hypervigilance.

The Veteran reported that he had some intrusive thoughts and night sweats when he had nightmares. However, he indicated that he enjoyed attending NASCAR races and ballgames, and he socialized with friends. He also related that he had a good relationship with his wife and children. Significantly as it bears upon his level of disability, the examining psychologist noted that the Veteran's medical records revealed the prescribed medications were adequate and the Veteran's level of functioning remained consistent over the past few years.

The Veteran reported that he was employed full-time with VA for 30 years. Of direct relevance to the rating criteria, the examining psychologist opined that the Veteran's symptoms had not interfered with his employment; however, he noted occasional periods of decreased work efficiency and inability to perform occupational tasks due to PTSD symptoms. The examiner noted that the Veteran appeared sincere, honest, and hardworking. He opined that although the Veteran had some impairment due to his PTSD, he appeared to function fairly well at work and socially.

A May 2010 VA treatment note documented the Veteran's symptoms of repetitive anxiousness, affective lability with "good and bad days," depressed mood, suicidal thoughts, frustration, hyperarousal, startle responses, flashbacks, marital conflicts, sleep disturbance, and alcohol use. The Veteran also reported he was hyperaroused when he talked to some veterans, he had startle reactions to "big noises," and he had minimal sexual interest and intimacy. He denied any present plan or intent for physical harm to himself or others despite previous suicidal thoughts. He denied delusions, hallucinations, and racing thoughts. He had relatively good memory function, alertness, good insight, and adequate judgment. A GAF score of 60 was assigned.

In a September 2010 VA treatment note, the Veteran reported reexperiencing, avoidance/numbing, and altered arousal symptoms. He denied suicidal or homicidal ideations, intent, or plan. He reported that he had thoughts of harming himself in 2000, but he had none since that time. Mental status examination revealed no psychomotor agitation or slowing; mildy-restricted, appropriate, and congruent affect; linear, logical, and goal-directed thought process; orientation to person, place, time, and situation; normal memory, attention, and concentration; and moderate insight and judgment. The Veteran was appropriately groomed and casually dressed. His mannerisms and speech were normal. He denied suicidal ideation, homicidal ideation, hallucinations, and delusions. A GAF score of 58 was assigned.

During a January 2011 VA PTSD examination, the Veteran reported that his prescribed medications were helpful, but he continued to have "rough days." He related that he had intermittent sleep difficulties and he was irritable with family members. He lived with his wife of over 35 years and stated that they "get along alright" despite increasing arguments concerning his adult son. He reported that he got into arguments with his son two to three times per week, and they had gotten into a "pretty good shoving match" about six months previously. He indicated that he got along with his adult daughter well. He had one close veteran friend who he visited with once per week at a restaurant and occasionally watched televised sporting events together. He had another close friend with whom he enjoyed watching televised NASCAR races.

The Veteran reported that he used to enjoy hunting, but he indicated that he had not done so in several years. However, he continued to practice target shooting at a private range near his home. He used to enjoy going to NASCAR races and sporting events, but he reported that the crowds were too large so he watched them on television. He also enjoyed watching western movies and history programs. He spent some of his time maintaining a cemetery where his relatives were buried, enjoyed occasional reading, and maintained his yard.

The examiner opined that the Veteran's psychosocial functioning was mild to moderately impaired. While the Veteran had increasing conflict with his son and was more irritable with his wife over their son's difficulties, but his marriage appeared stable. The Veteran also had a few friendships that spanned many years. 

The Veteran reported that he was a full-time VA employee in food services for 30 years. He reported that his job was going well and his performance evaluations were consistently good. He indicated that he got along well with his boss, but he had occasional irritability with other co-workers. 

Mental status examination revealed unremarkable psychomotor activity and speech. The Veteran was clean and appropriately and casually dressed. He was cooperative, attentive, behaved appropriately, and demonstrated a mildly constricted, appropriate affective expression. He reported that his mood was "good." He was oriented to person, time, and place. Thought process was unremarkable and memory was normal. He denied delusions and hallucinations, but he indicated that he occasionally thought he heard water running and he had occasional visual illusions out of the corner of his eye. He reported intermittent sleep difficulties with early and middle insomnia which was helped by sleep medication. His sleep difficulties were usually triggered by stressful events. He acknowledged infrequent panic attacks lasting a few minutes to "considerably longer" once every month or two. During the episodes, he had a rapid heartbeat, intense fear, chest pain, and dizziness. He reported that he lost his temper at least once per month.

The Veteran reported that his PTSD symptoms, along with his mild to moderate depressive symptoms, worsened over the past few years. However, the examiner noted the Veteran's reexperiencing symptoms were mild to moderate in severity. The Veteran reported disturbing memories of stressful experiences in Vietnam several times per week, but he indicated the memories were not always intrusive or disturbing. He indicated that he had nightmares once or twice per month and occasionally woke up in a sweat. He related that he had flashbacks every two to three weeks. 

The examiner opined that the Veteran's avoidance or numbing symptoms were moderate in severity. The Veteran used alcohol as a means to cope with PTSD symptoms, lost interest in a number of once enjoyed activities, avoided war-related news programs and movies, and avoided talking to certain veterans due to irritation or aggravation. However, the examiner noted that the Veteran seemed to feel more comfortable with other veterans in his social interactions and he rarely spoke about his Vietnam experiences with his family. The examiner opined that the Veteran's hyperarousal symptoms appeared to be mild to moderate in severity. The Veteran's sleep difficulties were well-managed with medication. He had irritability with family members over the past year and described himself as on guard "all the time." He experienced hyperstartle responses to any unexpected loud noise. The examiner assigned a GAF score of 58.

The evidence indicates that the Veteran warrants a 30 percent rating, but no higher, for his service-connected PTSD. A 30 percent rating, is warranted where the Veteran demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss. 38 C.F.R. § 4.130, Diagnostic Code 9411.

To warrant a 50 percent rating, the evidence must demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

The Veteran's PTSD symptoms more closely approximate the criteria for a 30 percent evaluation for the entirety of the appeals period. As to work, the Veteran reported maintained full-time employment for 30 years. During the January 2011 VA examination, he indicated that his job was going well and his performance evaluations were consistently good. He reported that he got along well with his boss, but he noted that he had occasional irritability with his co-workers. The evidence suggests that the Veteran had no decreased work efficiency or periods of inability to perform his occupational tasks due to his PTSD symptoms.

As to social impairment, the Veteran maintained social contact with his friends throughout the appellate period. During the January 2011 VA examination, he reported that he met with one friend every week and he regularly watched sporting events with his friends. He also indicated that he felt comfortable socializing with other veterans. He also had a stable marriage, despite his reports of increased irritability with his wife concerning his son. He indicated that he had increasing conflict with his son which had escalated into a shoving match at one time, but he related that he had a good relationship with his daughter. 

The record clearly demonstrates some social impairment, although the evidence suggests he generally functions satisfactorily, with routine behavior, self-care, and normal conversation. On examination in November 2009 and January 2011, the Veteran demonstrated evidence of occasional depression; sleep impairment with nightmares, insomnia, and night sweats; irritability; loss of interest in activities that he previously enjoyed; and occasional panic attacks once every month or two. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

However, at no time during the appeal period has the Veteran shown symptoms warranting a 50 percent evaluation. He has continuously shown appropriate affect and his speech content has not been abnormal at any time. His judgment and insight are not affected by his PTSD. Although the Veteran reported he had panic attacks, he indicated that he had episodes only once every two months. 

His most severe GAF score was 53, indicating moderate symptoms. See February 2008 VA treatment note. Although GAF scores are one of the medical findings employed in a rating determination, the score assigned does not determine the disability rating VA assigns. See Massey v. Brown, 7 Vet.App. 204, 207 (1994). 

The preponderance of the evidence is against a finding that a 50 percent evaluation is appropriate and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet.App. at 54-56. The Veteran has not met the requirements for a higher rating in excess of 30 percent at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet.App. at 125-26. 

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet.App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The manifestations of the Veteran's PTSD, including occupational impairment, sleep disturbance, depressed mood, interference with family relations, and subjective complaints of mild memory impairment, are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders. No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 


ORDER

An initial evaluation in excess of 30 percent for PTSD is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


